Taliaeerro, J.
This is a suit by the wife against her husband to obtain a separation of property and a dissolution of tho community between them.
The petition is opposed by the husband on the ground that there is neither allegation or proof that the plaintiff had, at the time of the institution of this suit, a separate trade or industry of auy kind from which sho was deriving revenue or means inuring to her own benefit, and which were in danger on account of the embarrassed condition of the husband’s affairs. There was judgment in the court below in conformity with the prayer of the petition, and the defendant has appealed.
The questions raised by the pleadings in this case were considered in the case of Davock v. Darcy, 6 Rob. 342, and the conclusions arrived at were, that “ it would be giving the article of tho code too narrow a construction to limit the wife’s right to a separation to the cases therein enumerated; that although a woman has brought no dowry and has' no actual claims against her husband, she is not absolutely precluded from the right of obtaining a separation of property; that the object of a separation of property is twofold, it provides for the present by enabling the wife to recover her dowry or other claims *76against her husband, and it provides for the future by putting an end to the community and thus securing to the wife her individual acquisitions or'gains thereafter in whatever manner obtained.”
The doctrine of this caso has been reaffirmed by subsequent decisions. 6 An. 633 ; 7 Ah. 343; 10 An. 272; 11 An. 525.
It is proved in the case now before us that the wife has a small amount -of paraphernal property shown to be wortli nine hundred dollars; that the husband is in embarrassed circumstances, owning no property, and that there are judgments against him amounting to more than twenty thousand dollars. The purpose sought by separation of property and dissolution of community in this case seems to bo to enable the wife, hy the use of her own limited means and those she might obtain through her relatives, to earn for herself and child a support without having her earnings fall into the community.
We think the judgment of the lower court correct.
It is therefore ordered, adjudged and decreed that the judgment of the district court be affirmed, with costs.